Citation Nr: 1100165	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  05-13 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) for the service-connected vasovagal syncope with 
headaches.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from August 1989 until November 
1990.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In February 2007 the Board issued a decision denying the benefits 
sought on appeal. The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (Court) 
and in an Order dated in August 2008 the Court granted a Joint 
Motion for Remand submitted by the parties in the case and 
vacated the Board's February 2007 decision. The case was 
subsequently returned to the Board for appellate review.

After considering the Joint Motion for Remand, the Board, in a 
February 2009 decision, remanded the claim for additional 
development. T he RO/Appeals Management Center (AMC) completed 
some of the development, but failed to adequately address the 
claim for an extraschedular evaluation.  Accordingly, in a 
December 2009 decision, the Board denied the claim under the 
schedular criteria. This denial included a denial of an 
evaluation in excess of 40 percent prior to May 20, 2009, and a 
denial in excess of 60 percent for the period beginning May 20, 
2009.  However, the Board noted the RO had not appropriately 
considered whether an extraschedular evaluation was warranted and 
accordingly remanded the claim for that purpose.  See VAOPGCPREC 
6-96(indicating the Board is not precluded from issuing a final 
decision on the underlying appeal in an increased rating case 
when the claim for extraschedular consideration is remanded.).

Accordingly, as the Board decided the underlying issue of whether 
an increase was warranted under the schedular criteria, only the 
limited issue of entitlement to an increased evaluation on an 
extraschedular basis is presently before the Board.

In May 2010, the Board remanded the claim for further 
development.  The Board is satisfied there was substantial 
compliance with its remand orders.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 
(1998).  


FINDINGS OF FACT

1.  Pursuant to a May 2010 Board remand and the provisions of 38 
C.F.R. § 3.321(b)(1), the VA Chief Benefits Director denied an 
extraschedular evaluation for the Veteran's service-connected 
vasovagal syncope with headaches.

2.  The Veteran's vasovagal syncope with headaches does not 
present such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an extraschedular evaluation for vasovagal 
syncope with headaches have not been met.  38 C.F.R. § 
3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Here, the VCAA duty to notify was partially satisfied by way of 
letters sent to the Veteran dated in August 2004 and September 
2004 on the underlying increased rating claim.  These letters 
advised the Veteran of the information required to substantiate 
the claim and the evidence VA would provide and the evidence the 
Veteran should seek to provide.  A supplemental statement of the 
case dated in February 2010 provided the Veteran with the 
contents of the extraschedular regulation, 38 C.F.R. § 3.321, and 
adjudicated the limited issue of entitlement to an extraschedular 
evaluation.  Following the Board's May 2010 remand, the Appeals 
Management Center (AMC) provided the Veteran with a May 2010 
letter indicating that her claim had been referred to the 
Director of VA's Compensation and Pension Service for 
extraschedular consideration for her vasovagal syncope with 
headaches.    A copy of the Director's decision was sent to the 
Veteran's representative in September 2010.  The AMC provided the 
representative with 30 days from the date of the letter to review 
the decision, as well as complete and return a VA Form - 646.  
The AMC indicated that if no response was received within 30 
days, the Veteran's case would be recertified to the Board.  No 
response from the Veteran's representative has been received.  
Although the Veteran was not notified as to how VA determines 
disability ratings and effective dates, such error was harmless 
given that entitlement to an extraschedular evaluation is being 
denied and hence no further rating or effective date will be 
assigned with respect to this claimed condition.  See Dingess, 
supra.

VA also has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The claims folder contains service treatment 
records, VA medical evidence, private medical evidence, 
employment forms and letter, and the Veteran's contentions.  The 
Veteran has been medically examined in conjunction with this 
claim.  Significantly, neither the Veteran nor her representative 
has identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

II.  Factual Background 

Records dated in May 2004 describe instances where the Veteran 
indicates that her employer would not allow her to return to work 
and the Veteran described difficulty performing her job at the 
Post Office because of episodes of passing out.  In this regard, 
a VA physician completed a Family and Medical Leave Act form in 
May 2004 noting that the Veteran should have light duty/desk work 
and would need occasional days off due to her health condition.  
A subsequent May 2004 letter from the Post Office indicated there 
was no light duty available and related that the Veteran would be 
unable to return to duty until the light duty restrictions were 
lifted.  However, it was noted that they were checking with other 
functional areas to determine if a light duty was available for 
the Veteran within her restrictions.  

Another May 2004 record notes that the Veteran reported syncopal 
episodes occurring daily, sometimes twice a day.  

According to an August 2004 statement, the Veteran indicated that 
she was on an extended period of medical leave from the Post 
Office until her disability is reevaluated.

A September 2004 VA outpatient treatment record described the 
Veteran's symptoms associated with her episodes as hot flashes, 
increased heart rate, increased respiratory rate, vertigo, fear 
of dying and loss of consciousness. 

According to a September 2004 VA examination report, the Veteran 
reported having had syncopal episodes at least two times per 
week.  She indicated that she works at the Post Office but due to 
the frequency of her syncopal episodes, she is looking for 
another job.   

The October 2004 VA examination report shows that the Veteran 
reported that her vasovagal syncope was significant enough that 
she was on medical leave from the Post Office. 

An October 2004 VA record noted the Veteran was on light duty 
secondary to fainting spells but needed to return to work and 
requested the relevant paperwork.
The Veteran reports having had every two weeks in 2003, and daily 
in 2004.  Due to these "spells," the Veteran is fearful of 
social and performance situations.  She tries to avoid driving 
because of fear of having a spell while driving.  

According to a May 2009 VA examination "Epilepsy and 
Narcolepsy" report, the Veteran reported having approximately 
nine fainting episodes per week.  It was noted that the Veteran 
is currently working full-time as a customer service 
representative.  In the last 12 month period, she took one day 
off due to an episode of syncope, and left early one day after 
such an episode.  The examiner indicated that the Veteran would 
be precluded based on her vasovagal syncope with headaches from 
working with machinery, working a job which requires her to 
drive, and a job that involves high stress.  The examiner 
indicated that the Veteran's syncopal episodes are of unknown 
etiology.  

In May 2009, the Veteran also underwent a VA "Mental Disorders" 
examination.  The Veteran acknowledged that the etiology of her 
syncopal episodes is unclear.  Because she has been told that 
there is no true neurological basis for such episodes, the 
Veteran feels that they might be psychosomatic.  Axis I diagnosis 
was anxiety disorder, not otherwise specified (limited social 
anxiety).  The examiner noted that the Veteran does not display 
any overt symptoms of marked anxiety or depression and is 
demonstrating very limited social anxiety which has been a long 
term problem and does not appear to be particularly relevant to 
her fainting seizurelike episodes.  The examiner concluded that 
there is no clear reason why the Veteran cannot continue to 
manage the stress tolerance, social interaction and efficiency 
demands of her employment at this time.  It was noted that the 
Veteran has been working successfully, approximately 50 hours per 
week.  In a June 2009 addendum, the clinical psychologist 
indicated that the Veteran was requested to complete a Minnesota 
Multiphasic Personality Inventory-2, in an effort to help assist 
with clarification of her diagnosis; however, she did not 
complete the test as requested.

Also in May 2009, the Veteran was interviewed in the social 
worker's office of the VA.  The social worker indicated that the 
Veteran has shown a willingness to work in spite of her syncopal 
episodes.  Although she quit her highest paying job, she remains 
committed to working.  The Veteran indicated that she is 
precluded from selling real estate due to the current status in 
the housing market, and her inability to drive because of fear of 
having an episode.  The social worker indicated that the 
Veteran's syncope does not impact her ability to manage funds.  
It was also noted that the Veteran seems to have adjusted well 
socially. 
Thereafter, the AMC sent a letter to the Director of Compensation 
and Pension Service, requesting that he determine whether the 
Veteran is entitled to an extraschedular evaluation.  According 
to a February 2010 memorandum, the Director of Compensation and 
Pension Service determined that an extraschedular rating is not 
warranted for the prior to May 20, 2009.

Pursuant to the May 2010 remand, another request was made to the 
Director to determine whether an extraschedular rating was 
warranted for the vasovagal syncope with headaches for the period 
from May 2004 to the present.  

In response, the Director determined that an extraschedular 
evaluation in excess of 
40 percent for vasovagal syncope is not supported by the 
available evidence for any period from May 2004 through May 2009.  
The Director further determined that entitlement to an 
extraschedular evaluation in excess of the currently assigned 60 
percent evaluation is not supported by the available evidence for 
any period beginning in May 2009.  It was noted that the Veteran 
previously worked for the Post Office for 13 years, in addition 
to working as a real estate agent.  In 2006, she resigned from 
her job at the Post Office but continued to work as a real estate 
agent.  In 2008, due to the decline in the real estate market, 
she began working as a customer representative for a travel 
agency.  She continues to work at that job.  She reportedly 
missed two days of work in the six months preceding her 
examination due to vasovagal syncope.  Marked interference with 
her ability to be gainfully employed has not been shown. 

III.  Applicable Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the Director of 
Compensation and Pension Service for assignment of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.   The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted. Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

The Board has jurisdiction to review determinations of the 
Director of Compensation and Pension or Undersecretary for 
Benefits regarding a Veteran's entitlement to an extraschedular 
rating.  Anderson v. Shinseki, 23 Vet. App. 423, 42-30 (2009).

IV.  Analysis

On review, the Board concurs with the Director of Compensation 
and Pension Service in that the evidence does not support 
entitlement to an extraschedular evaluation for any period from 
May 2004 to the present.  In this regard, the assigned schedular 
evaluations are not inadequate.  Evaluations in excess of those 
assigned are provided for certain manifestations of the service-
connected syncope with headaches, however, the medical evidence 
reflects that those manifestations are not present in this case.  
Prior to May 2009, the evidence did not more nearly approximate a 
finding of 9 syncopal episodes a week.  Thus, when evaluating the 
Veteran's fainting episodes by analogy to minor seizures under 
Diagnostic Code 8911, the 40 percent schedular evaluation is 
adequate for the period prior to May 2009.  The Board also notes 
that during the May 2009 VA examination, the Veteran reported 
having had 9 fainting episodes per week.  A 60 percent evaluation 
under Diagnostic Code 8911 is warranted when the disability 
averages 9 to 10 minor seizures per week, in pertinent part.  
Thus, when evaluating the Veteran's fainting episodes by analogy 
to minor seizures under Diagnostic Code 8911, the current 60 
percent evaluation is adequate.  Moreover, the criteria for 
rating mental disabilities are not inadequate for assessing the 
Veteran's psychiatric symtpomatology.  Indeed, the May 2009 VA 
psychiatrist stated that there is no clear reason why the Veteran 
cannot continue to manage the stress tolerance, social 
interaction and efficiency demands of her employment at this 
time.  Thus, the Board finds that the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's vasovagal syncope with headaches. 

Marked interference with employment due to syncope is also not 
shown from May 2004 to the present.  The Veteran's indicates that 
she was on medical leave without pay at the Post Office in 2004, 
and on light duty thereafter.  The Board notes that a physician 
indicated, on a May 2004 FMLA form, that the Veteran will need 
only occasional days off because of her syncopal episodes.  It is 
not shown in the record that her syncopal episodes have caused 
marked interference with her employment at the Post Office.  
Although she reports having been on medical leave and/or light 
duty at the Post Office beginning in 2004, she continued to work 
there until 2006.  Thereafter, she worked in the real estate 
field and does not report any days missed at her real estate job.  
In December 2008, the Veteran reportedly began working as a 
customer service representative and still works in such capacity 
full-time - approximately 50 hours per week.  The Board 
recognizes that the Veteran worries that she will have to take 
more days off if she has a fainting episode at work; however, the 
Board notes that she only reported missing 2 days of work since 
December 2008.  

Moreover, the evidence of record does not indicate any 
hospitalizations on account of vasovagal syncopal episodes with 
headaches.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned therein.  
What the evidence does not demonstrate in this case is that the 
manifestations of the Veteran's service-connected vasovagal 
syncopal episodes with headaches have resulted in unusual 
disability or impairment that has rendered the criteria and/or 
degrees of disability contemplated in the Schedule impractical or 
inadequate.  

The Board has considered all of the relevant evidence of record, 
to include the Veteran's statements and those on her behalf, but 
in view of the absence of competent or credible evidence 
reflective of the factors cited, to include marked interference 
with employment or frequent hospitalizations, the Board concurs 
with the RO/Chief Benefits Director's finding that an 
extraschedular evaluation is not warranted for the Veteran's 
vasovagal syncope with headaches from May 2004 to the present.  
38 C.F.R. § 3.321(b)(1).    

The preponderance of the evidence is against an extraschedular 
evaluation for the Veteran's vasovagal syncope with headaches.  
As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) for the service-connected vasovagal syncope with 
headaches is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


